*213Order, Supreme Court, New York County (Carol Edmead, J.), entered March 4, 2004, which, to the extent appealed from, granted plaintiffs motion for a judgment declaring the subject agreement valid and enforceable and dismissing defendant’s tenth affirmative defense, and denied defendant’s cross motion for partial summary judgment declaring the agreement not an enforceable contract, unanimously affirmed, without costs.
Although the 1983 domestic partnership agreement called for defendant to provide most of the financial consideration, plaintiff was to provide his time and talents in renovating, maintaining and repairing the property, which had been purchased jointly. The parties also agreed to execute wills mutually bequeathing their interest in the property to the other, and the income collected from a rental portion of the property was to be applied to the maintenance charges. Thus, there was sufficient consideration for the agreement (see Mencher v Weiss, 306 NY 1 [1953]). The record does not support defendant’s contention that there was no meeting of the minds and that the agreement was void for vagueness. The tenth affirmative defense, which averred that the agreement had been terminated, was properly dismissed. Concur — Tom, J.E, Andrias, Friedman, Sullivan and Nardelli, JJ.